This appeal is from an order refusing judgment for want of a sufficient affidavit of defense. After reading *Page 53 
the pleadings, and considering argument of counsel, we cannot say it is "clear and free from doubt" that the court below erred in refusing judgment; following the usual course pursued in such cases, we shall not disturb the orders appealed from; nor shall we discuss the applicable rules of law, till an opportunity is had fully to develop the facts at trial: Wilson v. Bryn Mawr Trust Co., 225 Pa. 143. See also Brown v. Unger,269 Pa. 471; Mancia v. Marquette Nat. Fire Ins. Co., 280 Pa. 174; Wilson v. Garland, 287 Pa. 291; Phila. v. Merchant  Evans Co., 289 Pa. 578; Hulton v. Union Ice  C. S. Co., 291 Pa. 447; Jaffe v. Lipsky Bros., 291 Pa. 470, and Real Estate-Land Title Tr. Co., Executor, v. Fidelity Mutual L. I. Co., 295 Pa. 90.
The order appealed from is affirmed.